Allowable Subject Matter
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s statement of reasons for allowance:  
Regarding eligibility, in the examiner’s view, the other claim elements beyond the abstract idea modify the idea so that claims amount to significantly more than just an abstract idea, thus the claims constitute patent eligible subject matter.  In particular, the arrangement recited in the claims for using a customer mobile device in communication with a contactless card to communicate with a payment server via a cellular network when the network connection between a POS device and payment server is not available is considered to be an unconventional manner of processing transaction payments.  
Regarding novelty and obviousness, the closest prior art (Uzo, US 2014/0052553) discloses many of the recited features of the claimed invention, but it does not show all of them.  Among other things Uzo fails to teach receiving by an application executing on a mobile device via a communications interface of a contactless card encrypted data related to the card and a transaction wherein the transaction data is received by the card via the communications interface from a POS device when a network connection between the POS device and a payment server is not available, determining that an amount of time has elapsed relative to a timestamp for a transaction, determining that the number of transactions does not exceed a threshold, and transmitting by the mobile device the contactless card account identifier and transaction data to a payment server via a cellular network when a network connection between a POS device and the payment server is not available.  The limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627

/C.R.B/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627